[i.e.] her permanent home, where she resides with the intention to remain or to
which she intends to return.” Id.

        Here, Defendant alleges that Plaintiff is “a citizen and resident of California”
based on Plaintiff’s Los Angeles address, Los Angeles County voter registration,
California driver’s license, and California Department of Motor Vehicle
Registration form. (See Dkt. No. 1 ¶ 20); (see also Dkt. No. 14–2.) Defendant
further alleges in its notice of removal that it is not a California citizen. (See Dkt.
No. 1 at ¶ 20). Plaintiff makes a facial challenge to Defendant’s notice of removal,
arguing that these allegations are insufficient to show that Plaintiff is a United
States citizen. (See Dkt. No. 12 at 5–6.) “[A] facial challenge to the legal adequacy
of [Defendant’s] notice of removal . . . accepts the truth of the [removing party’s]
allegations but asserts that they are insufficient on their face to invoke federal
jurisdiction.” See Ehrman v. Cox Communications, Inc., 932 F.3d 1223, 1228 (9th
Cir. 2019) (internal citation and quotation marks omitted). In stating that Plaintiff
is a citizen of California and that Defendant is not a citizen of California, (Dkt. No.
1 ¶¶ 20–21), Defendant has “provided a short and plain statement of the parties’
citizenship based on information and belief, satisf[ying] [Defendant’s] burden of
pleading minimal diversity.” See Ehrman, 932 F.3d at 1228. Because Defendant’s
allegations, accepted as true, show complete diversity among the parties, Plaintiff’s
facial challenge fails. The Court accordingly DENIES Plaintiff’s motion to
remand.

        IT IS SO ORDERED.




CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            2
